Case: 16-50348      Document: 00513843686         Page: 1    Date Filed: 01/20/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 16-50348                                  FILED
                                  Summary Calendar                         January 20, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk
Cons w/No. 16-50349

UNITED STATES OF AMERICA,

              Plaintiff–Appellee,

v.

JESUS SOTELO-DURAN,

              Defendant–Appellant.


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:11-CR-1834-2
                            USDC No. 2:10-CR-351-2


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Jesus Sotelo-Duran
has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50348     Document: 00513843686      Page: 2   Date Filed: 01/20/2017


                                No. 16-50348
                             Cons. w/No. 16-50349

229 (5th Cir. 2011). Sotelo-Duran has filed a response. We have reviewed
counsel’s brief and the relevant portions of the records reflected therein, as well
as Sotelo-Duran’s response. We concur with counsel’s assessment that the
appeals present no nonfrivolous issue for appellate review.          Accordingly,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEALS ARE DISMISSED. See 5TH
CIR. R. 42.2.




                                        2